DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1.	The amendment and the arguments filed on 8/8/22 have been considered and found persuasive.  
2.	The prior art, (U.S. PUBS 2014/0312368 in view of U.S. PUBS 2019/0165207), teaches a display apparatus, comprising: a display substrate; a plurality of light emitting devices disposed on the display substrate; a light blocking layer disposed between the light emitting devices; and a transparent layer covering the light emitting devices and the light blocking layer, wherein at least one of the light emitting devices includes: a first LED sub-unit; a second LED sub-unit disposed on the first LED sub-unit; a third LED sub-unit disposed on the second LED sub-unit; wherein the third LED sub-unit is disposed closer to an upper surface of the light emitting device than the first LED sub-unit, but is silent with respect to the above teachings in combination with a substrate disposed on the third LED sub-unit, and wherein a difference in refractive indices between the transparent layer and air is less than a difference in refractive indices between the substrate and a semiconductor layer of the third LED sub-unit.
3. 	The prior art, (U.S. PUBS 2014/0312368 in view of U.S. PUBS 2019/0165207), teaches a display apparatus, comprising: a display substrate; a plurality of light emitting devices disposed on the display substrate; a black molding layer disposed between the light emitting devices to block light emitted from the light emitting devices; and a transparent layer at least partially covering the light emitting devices and configured to transmit light emitted from the light emitting devices, wherein at least one of the light emitting devices includes: a first LED sub-unit; a second LED sub-unit disposed on the first LED sub-unit; a third LED sub-unit disposed on the second LED sub-unit; and wherein the third LED sub-unit is disposed closer to an upper surface of the light emitting device than the first LED sub-unit, but is silent with respect to the above teachings in combination with a substrate disposed on the third LED sub-unit, and
wherein a difference in refractive indices between the transparent layer and air is less than a difference in refractive indices between the substrate and a semiconductor layer of the third LED sub-unit. 
4.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        8/9/22